            Case 2:21-cv-04025-CFK Document 1 Filed 09/09/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA



KATHARINE DAVIS,                                    Case No.

               Plaintiff,                           Removal from the Court of Common Pleas,
                                                    Chester County, Pennsylvania
               v.

SEQUIEM ASSET SOLUTIONS, LLC;                       Case No.: 2021-05524-MJ
LVNV FUNDING, LLC; and
SYNCHRONY BANK,
                                                    DEFENDANT SYNCHRONY BANK’S
               Defendants.                          NOTICE OF REMOVAL OF CIVIL
                                                    ACTION UNDER 28 U.S.C. §§ 1331, 1441,
                                                    AND 1446



                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Synchrony Bank

(“Synchrony”), hereby removes the above-captioned matter to this Court from the Court of

Common Pleas of Chester County, Pennsylvania, where it is currently pending as Case No. 2021-

05524-MJ, based upon the following:

                                   I.      BACKGROUND

       1.      Katharine Davis (“Plaintiff”) commenced this action in the Court of Common

Pleas, Chester County, Pennsylvania (the “State Court Action”), by filing a Complaint

(“Complaint”) on July 13, 2021.

       2.      Service of the Complaint on Synchrony was never perfected by the Plaintiff. A true

and correct copy of the docket from the State Court Action is attached hereto as Exhibit 1.

       3.      On August 3, 2021, Plaintiff filed an Amended Complaint (“Amended

Complaint”). A true and correct copy of the Amended Complaint is attached hereto as Exhibit 2.
             Case 2:21-cv-04025-CFK Document 1 Filed 09/09/21 Page 2 of 5




        4.       The State Court Action arises from a dispute regarding a debt collection matter.

See Exhibit 2.

        5.       Strangely, the Amended Complaint asserts jurisdiction of this court arises pursuant

to 15 U.S.C. § 1692k(d), which states that such actions may be brought and heard before “any

appropriate United States district court without regard to the amount in controversy.” Exhibit 2

(Amended Complaint, ¶ 6).

        6.       The Amended Complaint also asserts that declaratory relief is available pursuant to

28 U.S.C. §§ 2201 and 2202. Id. at ¶ 9.

        7.       In the Amended Complaint, Plaintiff alleges that Defendant LVNV Funding, LLC

(“LVNV”) and Defendant Sequiem Asset Solutions, LLC (“Sequiem”) contacted her attempting

to collect a debt in the amount of $818.18. Id. at ¶ 19.

        8.       Plaintiff claims there is no agreement between her and Synchrony or LVNV

allowing for the collection of any account by a third-party, and Defendants thereby allegedly

violated 15 U.S.C. §§ 1692e(2), (8), (10), and f(2) and (6). Id. at ¶ 21.

        9.       On August 10, 2021, Plaintiff served a copy of the Amended Complaint on

Synchrony.

                       II.    REMOVAL TO THIS COURT IS PROPER

        10.      Removal of this action is proper under 28 U.S.C. § 1441(a), which allows for the

removal of any civil action over which the district courts of the United States would have original

jurisdiction.

        11.      Synchrony is removing this matter on the basis of federal question jurisdiction

under 28 U.S.C. § 1331.




                                                -2-
             Case 2:21-cv-04025-CFK Document 1 Filed 09/09/21 Page 3 of 5




           12.     This action is a civil action over which this Court has original jurisdiction under 28

U.S.C. § 1331 in that it is a civil action arising under the laws of the United States, specifically the

Fair Debt Collection Practices Act. See 15 U.S.C. §§ 1692-1693.

           13.     Accordingly, had the Complaint and subsequent Amended Complaint been brought

in the United States District Court for the Eastern District of Pennsylvania in the first instance, this

Court would have had original jurisdiction over the subject matter under 28 U.S.C. § 1331. As a

result, this action is properly removable to this Court pursuant to the provisions of 28 U.S.C.

§ 1441.

           14.     The Court of Common Pleas, Chester County, Pennsylvania, is located within the

United States District Court for the Eastern District of Pennsylvania. Thus, venue is proper in this

Court because it is the “district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a).

    III.         REMOVAL TO THIS COURT MEETS PROCEDURAL REQUIREMENTS

           15.     Removal is Timely. Synchrony was never served with the original, but received

the Amended Complaint on August 10, 2021. Therefore, this Notice of Removal is timely in that

it is filed within thirty days after service upon Synchrony of a copy of the initial pleading served

on it setting forth the removable claim. See 28 U.S.C. § 1446(b).

           16.     Notice. Synchrony will promptly serve Plaintiff and file with this Court its Notice

of Removal to All Adverse Parties, informing Plaintiff that this matter has been removed to federal

court. See 28 U.S.C. §§ 1446(a), (d). Synchrony will also promptly file with the Clerk of the

Court of Common Pleas, Chester County, Pennsylvania, and serve on Plaintiff, a Notice to Clerk

of Removal to Federal Court, pursuant to 28 U.S.C. § 1446(d).




                                                    -3-
            Case 2:21-cv-04025-CFK Document 1 Filed 09/09/21 Page 4 of 5




       17.     Bond and Verification. Pursuant to Section 1016 of the Judicial Improvements

and Access to Justice Act of 1988, no bond is required in connection with this Notice of Removal.

Pursuant to Section 1016 of the Act, this Notice need not be verified.

       18.     Signature. This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See

28 U.S.C. § 1446(a).

       19.     No Waiver of Defenses. Synchrony has good and sufficient defenses to this action

and does not waive any defenses, jurisdictional or otherwise, by the filing of this notice.

       20.     Pleadings and Process Have Been Provided. Pursuant to 28 U.S.C. § 1446(a),

Synchrony has attached a copy of the docket from the State Court Action. Exhibit 1. Synchrony

will supplement this Removal with remaining pleadings and orders filed with the State Court in

the State Court Action, if any, as soon as they are received.

       21.     This Is the Only Request for Removal. Synchrony has not made a previous

application for the relief requested herein.

       WHEREFORE, Synchrony respectfully requests this case be removed from the Court of

Common Pleas, Chester County, Pennsylvania, to this Court, pursuant to 28 U.S.C. §§ 1331, 1441

and 1446.

DATED this the 9th day of September, 2021.


 /s/ Samantha J. Chugh
 Samantha J. Chugh (Bar No. 93288)
 Email: schugh@reedsmith.com
 REED SMITH LLP
 20 STANWIX STREET, 12TH FLOOR
 PITTSBURGH, PA 15222
 TELEPHONE: +1 412 288 5937
 FACSIMILE: +1 412 288 3063
 Counsel for Defendant Synchrony Bank




                                                -4-
          Case 2:21-cv-04025-CFK Document 1 Filed 09/09/21 Page 5 of 5




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on this 9th day of September 2021, a true and correct

copy of the foregoing Notice of Removal has been electronically filed with the court, and served

via U.S. First-Class Mail at the following addresses:

Fred Davis, Esq.
Davis Consumer Law Firm
2300 Computer Road
Suite G39
Willow Grove, PA 19090
Counsel for Plaintiff

Sequiem Asset Solutions, LLC
1130 Northchase Parkway
Suite 150
Marietta, GA 30067
Defendant

LVNV Funding, LLC
55 Beattie Place
Suite 110
Greenville, SC 29601



Dated: September 9, 2021                                /s/ Samantha J. Chugh
                                                        Samantha J. Chugh Esq.
                                                        PA Bar No. 93288




                                               -5-
